Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/12/2019.  These drawings are acceptable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments are persuasive. The cited prior art of references fails to discloses or provide any motivation of “…a sheet-like heat generating element comprising of a mixed paper with a basic material, carbon fiber exhibiting high heat conductivity, and graphite that forms a heat-conductive network that transfers heat energy by receiving the heat energy from a heat generating element other than itself without generating heat via current application…” The benefit of doing so would have been to mitigate localized abnormal heat generation (trapped heat) as well as preventing uneven heat. The graphite of the present application does not generate heat by energizing, but forms a heat conduction network that receives heat energy from heat-generating elements other than itself and transfers that heat energy, thus contributing to heat transfer. Thus, allowable limitation in combination with other limitations are allowed at the time of invention and over the cited prior art of references. Claim 6 is allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746